Title: From Thomas Jefferson to Albert Gallatin, 9 November 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
            
            Nov. 9. 1803.
          
          The memoranda you inclosed me from mr Clarke deserve great attention. such articles of them as depend on the executive shall be arranged for the next post. the following articles belong to the legislature.
           the administration of justice to be prompt. perhaps the judges should be obliged to hold their courts weekly, at least for some time to come. 
          the ships of resident owners to be naturalized, & in general the laws of the US. respecting navigation, importation, exportation &c to be extended to the ports of the ceded territory. 
          the hospital to be provided for. 
          slaves not to be imported, except from such of the US. as prohibit importation. 
          
          Without looking at the old Territorial ordinance I had imagined it best to found a government for the territory or territories of lower Louisiana on that basis. but on examining it, I find it will not do at all; that it would turn all their laws topsy-turvy. still I believe it best to appoint a governor & three judges, with legislative powers; only providing that the judges shall form the laws, & the Governor have a negative only, subject further to the negative of the National legislature. the existing laws of the country being now in force, the new legislature will of course introduce the trial by jury in criminal cases, first; the habeas corpus, the freedom of the press, freedom of religion &c as soon as can be, and in general draw their laws & organisation to the mould of ours by degrees as they find practicable without exciting too much discontent. in proportion as we find the people there ripen for recieving these first principles of freedom, Congress may from session to session confirm their enjoiment of them. 
          
          As you have so many more opportunities than I have of free conference with individual members, perhaps you may be able to give them these hints, to make what use of them they please. affectionate salutations.
          
            
              Th: Jefferson
            
          
          
            P.S. my idea is that upper Louisiana should be continued under it’s present form of government, only making it subordinate to the National government, and independant of Lower Louisiana. no other government can protect it from intruders
          
        